IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LEROY N. BERRY, LAWRENCE H.              : No. 276 EAL 2016
DUPPINS, WILLIAM J. MALIZIA, JR.,        :
AARON J. STANFORD ON BEHALF OF           :
THEMSELVES AND ALL OTHERS                : Petition for Allowance of Appeal from
SIMILARLY SITUATED,                      : the Order of the Commonwealth Court
                                         :
                  Petitioners            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
CITY OF PHILADELPHIA,                    :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.